FILED

JUL 15 2019

Clerk, us District Co
k, ist uirt
District Of Montana

IN THE UNITED STATES DISTRICT COURT Helena

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
UNITED STATES OF AMERICA,
Plaintiff, No. CV-89-39-BU-SEH
vs.
ORDER
ATLANTIC RICHFIELD
COMPANY,

Defendant.

 

 

On December 21, 2018, the parties filed The United States’ and Atlantic

Richfield’s Joint Status Report for the Butte Priority Soils Operable Unit Consent

Decree Negotiations (“Joint Status Report”).!

Within the Joint Status Report, the parties state “[p]rior to June 30, 2019,

the United States and Atlantic Richfield will advise the Court of the status of the

EPA’s administrative decision-making process and the consent decree

negotiations.” As of the date of this Order, no such status report has been filed.

 

' Doc. 1170.

2 Doc. 1170 at 8.
ORDERED:

The parties shall forthwith file the status report referenced in their Joint
Status Report, filed December 21, 2018.°

DATED this’ day of July, 2019.

Lf Abedhfor)

SAM E. HADDON
United States District Judge

 

3 Doc. 1170 at 8.

-2-
